541 Pa. 621 (1995)
664 A.2d 1354
Susan Castriota HOAG
v.
Richard D. HOAG, Appellant.
Supreme Court of Pennsylvania.
Argued September 20, 1995.
Decided October 11, 1995.
David S. Pollock and Brian C. Vertz, Pittsburgh, for Richard Hoag.
Joanne Ross Wilder and James E. Mahood, Pittsburgh, for Susan Hoag.
Before NIX, C.J., and FLAHERTY, ZAPPALA, CAPPY, CASTILLE and MONTEMURO, JJ.

ORDER
PER CURIAM:
The Court being evenly divided, the Order of the Superior Court is affirmed.
ZAPPALA and CASTILLE, JJ., and MONTEMURO, Senior Justice, who is sitting by designation, would reverse the order of the Superior Court.